DETAILED ACTION
Acknowledgment is made of the receipt and entry of the amendment filed on 11/5/2020.

Any rejection found in the previous Office Action and not repeated herein has been withdrawn based upon Applicant’s amendments to the claims.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4-7 and 22 are currently under examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 12-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/19/2019.

Claims 1-11 are currently under examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Xiang et al. (CN 1258512A, translation provided herein)(partially newly reapplied as necessitated by amendment).
Xiang teaches a Fructus Lycii (wolfberry fruit) glycopeptide, Fructus Lycii (wolfberry fruit) as raw material is prepared by powder, wherein the glycoprotein content is 70% -90% obtained by soaking Fructus Lycii (wolfberry fruit) in water with the weight of the water proportion, when soaking and extracting, the weight ratio of the medlar to the water is 1:3 to 6, the temperature is 30 to 65 ° C, and the time is 10 to 20 hours (Which falls within the range claimed) (See e.g. paragraph 0012), temperature is 50 °C, time is 15 hours (See e.g. ).  Xiang further teaches centrifugal separation with a rotating speed of 1400 rpm/hours, the supernatant fluid, and then the high-speed pipe separation, centrifugal and the rotating speed of 20000 rpm/hours, the supernatant fluid.  Xiang further teaches settlement separation 
Although Xiang does not teach that electrical conductivity, light transmittance and sugar degree, because the ingredients and method steps taught by Xiang one and the same as disclosed in the instantly claimed invention of Applicant.  Thus, the electrical conductivity, light transmittance and sugar degree is intrinsic to the composition taught by Xiang.  
It would have been obvious to one of ordinary skill in the art to modify the method taught by Xiang by modifying the membrane size and the amount of water because at the time the invention was made, it was known that glycoprotein from wolfberry could be extracted by the method steps claimed.  The ratio of water to wolfberry, temperature and time and method step order is clearly taught by Xiang.   A person of ordinary skill in the art would have understood to modify the membrane size and the parameters claimed that include the amount of water variation and temperature and time variations because it was known that a glycoprotein could be obtained from wolfberry as clearly taught by Xiang.  A person of ordinary skill in the art would have understood to adjust the parameters of temperature, filtration membrane cutoff with expectation of success.  A person of ordinary skill in the art would have understood to modify the parameters of temperature, filtration membrane cutoff and water amount with expectation of success. Therefore, the skilled artisan would have been motivated to modify the parameters of temperature, filtration membrane cutoff and water in the method taught by Xiang. 
From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Response to Arguments
Applicant's arguments filed 11/5/2020 have been fully considered but they are not persuasive.
Applicant argues that the amended claim is drawn to a method of preparing a glycopeptide composition, comprising the steps of soaking fruit of wolfberry in water and centrifuging to remove precipitated solids to obtain a first aqueous extract solution; heating the first aqueous extract solution to cause a flocculation to form in the first aqueous extract solution, and centrifuging the first aqueous extract solution to remove the flocculation to obtain a second aqueous extract solution having a light transmittance at 50% or higher at 400 nm; and treating the second aqueous extract solution with an ultrafiltration membrane, taking a cut-off solution according to a molecular weight cutoff of the ultrafiltration membrane, and concentrating and drying the cut- off solution to obtain a glycopeptide composition. In the claimed invention, the flocculation is formed by agglomerating insoluble substance in the first aqueous extract solution into precipitates; and the molecular weight cutoff of the ultrafiltration membrane is in a range of 1000Da to 2000Da. Applicant argues that the claimed invention does not use any organic solvents, thus, the process is safer, easier to handle, 8Appln. No. 16/049,238Attorney Docket No. 63803.8001.US00Response dated July 17, 2020In Reply to Office Action of April 17, 2020environmental friendly, and reduces production cost. Applicant further argues that the CN'512 Publication fails to disclose the claimed invention and that in step 5 Vacuum freeze-drying: The ultrafiltration purified product is subjected to vacuum freeze-drying to obtain a finished product. [emphasis added] Further, on page 2, lines 16-17, it is disclosed that "[when] ultrafiltration is used for purification, an ultrafiltration membrane having a molecular weight of 4,000 to 40,000 is used."  Applicant further argues that CN'512 Publication uses 4 to 8 volumes of 75 to 95% ethanol to precipitate the supernatant of soaking solution of step (2) in step (3), and then, the sediment is taken and dissolved in water for ultrafiltration purification in step (4), and the ultrafiltration is for molecular weight of 4000 to 40,000 and that in comparison, the claimed invention does not add ethanol to precipitate the sediment, instead, the claimed invention heats the first aqueous extract solution to get flocculations.  Applicant further argues that the claimed invention removes flocculations from the first aqueous extract solution to obtain a second aqueous extract solution having a light transmittance at 50% or higher at 400 nm and uses the second aqueous extract solution for ultrafiltration, while the CN'512 Publication takes the sediment and dissolves the sediment for ultrafiltration. Applicant further argues that the claimed invention differs from the CN'512 Publication, as they use different portions of the first extract for ultrafiltration, the second aqueous extract solution without the flocculation for the claimed invention and the sediment (precipitation) for CN'512 Publication and the invention uses a cutoff molecular weight for ultrafiltration of 1000D to 2000D, while the CN'512 Publication uses molecular weight of 4000 to 40,000. Therefore, the CN'512 Publication does not disclose the multiple steps and claimed features of the claimed invention, and any one of ordinary skill in the art, if only taught by the CN'512 Patent, would not arrive at the Appln. No. 16/049,238Attorney Docket No. 63803.8001.US00Response dated July 17, 2020In Reply to Office Action of April 17, 2020claimed invention.
This is not found persuasive because Applicant’s claims are open and not preclude any additional steps from being added.  The method taught by CN’512 provides the same product (glycopeptides) as that claimed with the same method steps and the same mw cut offs as claimed.  CN’512 teaches that the wolfberry is soaked in the same ratio of water to berry as claimed and that the soaking step is the same.  CN’512 further teaches the claimed steps in the same order and with the same molecular weight cutoffs and other claimed parameters to arrive at the same invention.  Therefore, the method taught by CN’512 renders obvious the instantly claimed invention. The rejection is maintained for the reasons of record and for the reasons set forth herein.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310.  The examiner can normally be reached on M-F 6:00am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/AMY L CLARK/Primary Examiner, Art Unit 1699